



CONSULTING AGREEMENT
This Consulting Agreement (this "Agreement") is made and entered into as of July
30, 2016 (the “Effective Date”), by and between Qorvo US, Inc., a Delaware
corporation having an office at 2300 NE Brookwood Parkway, Hillsboro, Oregon
97124 (the "Company"), and Steven J. Buhaly, an individual residing at 8208 NW
Reed Drive, Portland, Oregon 97229 (“Consultant").
RECITALS
A.Consultant is the former Chief Financial Officer of the Company’s parent
corporation and has retired from such position and as an employee of the Company
effective as of the Effective Date;
B.The Company desires to have access to the knowledge, experience and expertise
of Consultant in order to assist the Company in the orderly transition of
Consultant’s duties to his successor and proposes to engage Consultant as an
independent contractor for such purpose; and
C.Consultant is willing to make himself available to provide such services for
the Company under the terms and conditions set forth in this Agreement.
In consideration of the mutual promises and agreements contained herein, the
parties, intending to be legally bound, agree as follows:


1.
SERVICES AND COMPENSATION

(a)Services. Company hereby engages Consultant as an independent contractor, and
Consultant hereby accepts such engagement, to provide business, financial and
other advice and to be available for consultation to the Company from time to
time on an as-needed basis, in each case at times, covering a scope of specific
work and deliverables (if any) and otherwise in a manner as are mutually
acceptable to the Company and Consultant (the “Services”). Consultant shall have
no formal schedule of duties or any obligation or expectation to provide the
Services for any minimum number of hours during any week or month during the
term of this Agreement. Consultant shall, however, cooperate with the Company
and be responsive to the Company’s reasonable requests for Services, make
himself available at reasonable times as may be requested by the Company and
devote such time to the Services as may be reasonably necessary to assist the
Company as it may require. Consultant will perform the Services in a
professional manner and in compliance with the terms of this Agreement and any
and all applicable laws and regulations.
(b)Compensation. The Company agrees to compensate Consultant for the Services
rendered and reimburse Consultant for expenses incurred according to the terms
set forth in Exhibit A.
2.
INTELLECTUAL PROPERTY



The parties entered into an Employee Confidentiality and Invention Assignment
Agreement dated September 14, 2007 (the “CIA Agreement”), the terms of which are
incorporated by reference into this Agreement. The parties agree that (i) all
advice, ideas, recommendations, suggestions, comments, feedback, input, work
product, deliverables or other information that Consultant furnishes or
discloses to the Company in the performance of the Services will be treated in
the same manner as inventions or works of authorship under Sections 3 and 4 of
the CIA Agreement; and (ii) all confidential information of the Company or other
parties disclosed to Consultant by





--------------------------------------------------------------------------------




the Company under this Agreement will be treated in the same manner as
confidential information is treated under Sections 1 and 2 of the CIA Agreement.
3.    CONFLICTING OBLIGATIONS
Consultant certifies that Consultant has no outstanding agreement or obligation
that is in conflict with any of the provisions of this Agreement or that would
preclude Consultant from complying with the provisions hereof, and further
certifies that Consultant will not enter into any such conflicting agreement
during the term of this Agreement.


4.     TERM AND TERMINATION
(a)Term. This Agreement will commence on the Effective Date and will continue
until the earlier of (i) December 31, 2016, (ii) the date it is terminated as
provided in subsection (b) below, or (iii) the death of Consultant.
(b)Termination. Either party may terminate this Agreement (for any reason and
with or without cause) by giving at least thirty (30) days’ prior written notice
thereof to the other party. Any such notice shall be addressed to the relevant
party at the address shown on the first page of this Agreement, or at such other
address as either party may hereafter designate by written notice to the other.
(c)    Survival. Upon termination of this Agreement, all rights and duties of
the parties shall cease, except that (i) the Company shall continue to be
obligated to pay to Consultant all amounts owed to him for Services performed
and expenses incurred prior to the termination in accordance with Exhibit A, and
(ii) Sections 2 (Intellectual Property), 6 (Independent Contractor
Relationship), 7 (Indemnification) and 8 (Arbitration and equitable Relief)
shall survive termination of this Agreement.
5.    DEALINGS WITH THIRD PARTIES
Consultant shall have no authority to commit or bind the Company to any
contractual or other obligation of any kind with any third party. Consultant
shall not represent to any third party that he is an employee, agent or other
authorized representative of the Company.
6.    INDEPENDENT CONTRACTOR RELATIONSHIP
(a)The parties acknowledge and agree that Consultant is acting as an independent
contractor under this Agreement and not as an employee, agent or authorized
representative of the Company, and in providing the Services under this
Agreement, Consultant will be treated for all purposes as an independent
contractor.
(b)Consultant acknowledges and agrees that because Consultant is an independent
contractor, the Company will not (i) withhold from any compensation paid to
Consultant any amounts for federal or state income taxes, social security (FICA)
taxes, Medicare payments, worker’s compensation premiums or other amounts, (ii)
pay any social security or unemployment tax with respect to Consultant, or (iii)
provide Consultant with any employee benefit of any kind whatsoever, including
paid time off and benefits or coverage under any pension, 401(k) or other
retirement plan or program, or coverage under any Company, individual or group
life, disability, medical, dental or other insurance policy or program.
(c)    Consultant acknowledges and accepts full responsibility for (i) filing
all tax returns and paying all taxes arising out of or resulting from his
performance of the Services, including income, social security, worker's
compensation and unemployment insurance taxes, and (ii) obtaining and paying for
Consultant’s own





--------------------------------------------------------------------------------




insurance coverage and other benefits, including liability insurance, medical
insurance, disability insurance and retirement plans.
7.    INDEMNIFICATION
Consultant shall, at Consultant's sole cost and expense, defend, indemnify and
hold the Company and its directors, officers, agents and employees harmless from
and against any and all claims, suits, actions, causes of actions, taxes,
losses, damages, liabilities, costs and expenses, including reasonable
attorneys’ fees and other legal expenses, arising out of or resulting from (i)
any acts, omissions, or violations of law by Consultant in the performance of
the Services; (ii) any breach by the Consultant of any of his obligations in
this Agreement; or (iii) any violation or claimed violation of a third party's
rights resulting from the Company's use of the work product of Consultant under
this Agreement.
8.    ARBITRATION AND EQUITABLE RELIEF
(a)    Disputes. Except as provided in Section 8(b) below, the parties agree
that any dispute arising under this Agreement (including any claims arising out
of, relating to, or in connection with the interpretation, validity,
construction, performance, breach or termination of this Agreement) shall be
resolved by final and binding arbitration to be held in Portland, Oregon, under
the Commercial Arbitration Rules and Mediation Procedures of the American
Arbitration Association, as then in effect. Either party may require that an
official record of the proceedings be prepared by a professional reporter.
(b)    Equitable Relief. The parties may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction or other
interim or conservatory relief, as necessary, without breach of their agreement
to submit disputes to final and binding arbitration pursuant to this arbitration
clause, and without abridgment of the powers of the arbitrator.
(c)    Acknowledgment. CONSULTANT HAS READ AND UNDERSTANDS THIS SECTION 8, WHICH
DISCUSSES ARBITRATION. CONSULTANT UNDERSTANDS THAT BY SIGNING THIS AGREEMENT,
CONSULTANT AGREES TO SUBMIT ANY DISPUTE UNDER THIS AGREEMENT (INCLUDING ANY
CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION OF THIS AGREEMENT),
TO BINDING ARBITRATION, EXCEPT AS PROVIDED IN SECTION 8(b) ABOVE, AND THAT THIS
SECTION 8 CONSTITUTES A WAIVER OF CONSULTANT'S RIGHT, IF ANY, TO A JURY TRIAL
AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
RELATIONSHIP BETWEEN THE PARTIES.
9.
ASSIGNMENT

Neither this Agreement or any interest herein or any rights hereunder shall be
assigned or transferred by Consultant, nor shall any of the duties of Consultant
hereunder be delegated to any person, firm or corporation, without prior notice
to and consent of the Company. The Company may assign or transfer all or any
part of its rights or obligations under this Agreement to any other person or
entity without notice to Consultant. Subject to the foregoing, this Agreement is
binding upon and shall inure to the benefit of the personal representatives,
successors, and permitted assigns of the parties.


10.
NOTICES






--------------------------------------------------------------------------------




Any notice or other communication required or permitted under this Agreement
shall be in writing and shall be deemed given on the third business day after
the date of mailing when mailed by certified mail, postage prepaid, return
receipt requested, from within the United States, or on the date of actual
delivery, whichever is the earliest, and shall be sent to the parties at the
addresses shown on the first page of this Agreement, or at such other address as
either party may hereafter designate by written notice to the other.
11.
GOVERNING LAW

This Agreement will be governed by the substantive laws, but not the choice of
law rules, of the state of Oregon.
12.
ENTIRE AGREEMENT

This Agreement is the entire, final and complete agreement and understanding of
the parties with respect to the subject matter hereof, and except as
specifically set forth in this Agreement, supersedes and replaces all prior
agreements and understandings between them, whether written or oral, with
respect thereto.
13.
WAIVER

No waiver by a party of a breach by the other party of any provision of this
Agreement will be binding unless in writing, and such waiver will not operate or
be construed as a waiver of any subsequent breach of such provision or any other
provision.
14.
SEVERABILITY

The invalidity or unenforceability of any provision of this Agreement, or any
terms thereof, shall not affect the validity of this Agreement as a whole, which
shall at all times remain in full force and effect.
15.
AMENDMENT

No supplement, modification or amendment of this Agreement shall be valid,
unless the same is in writing and signed by both parties.
16.
CAPTIONS

The caption headings of the sections and subsections of this Agreement are for
convenience of reference only and arc not intended to be, and should not be
construed as, a part of this Agreement.
17.
NO THIRD-PARTY BENEFICIARIES

Nothing in this Agreement, express or implied, is intended to confer on any
person, other than the parties to this Agreement or their permitted assignees,
any right or remedy of any nature whatsoever.
18.
COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original instrument and all of which together shall
constitute a single agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.







--------------------------------------------------------------------------------




CONSULTANT
 
QORVO US, INC
 
 
 
 
 
 
 
 /s/ Steven J. Buhaly
 
By: /s/ Jeffrey C. Howland
 
 
Steven J. Buhaly
 
Name: Vice President
 
 
 
 
Title: July 29, 2016
 
 
 
 
 
 
 









EXHIBIT A
COMPENSATION
The parties agree to the following terms of compensation:
1. The Company shall pay Consultant at the rate of $300.00 per hour for
performance of the Services, but not to exceed a total amount of $2,400.00 in
any given calendar day. Consultant shall furnish invoices on a monthly basis for
Services performed, and such invoices shall be approved by a contact person
designated by the Company. Invoices shall be payable no later than thirty (30)
days after receipt. Invoices may be submitted by email attachment, as well as by
regular mail.


2. The Company shall reimburse Consultant for all reasonable travel and other
out-of-pocket expenses incurred by Consultant in performing Services pursuant to
this Agreement in accordance with the Company’s standard policies for
reimbursement of travel and business expenses; provided that Consultant shall
obtain the consent from the Consultant's principal contact prior to incurring
such expenses in amounts in excess of $1,000.


3. Consultant agrees to furnish at his own expense all tools and materials
necessary to perform the Services.



